DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1 and 13 have been amended. Claims 1, 3-5, and 13-17 are currently pending. 

Response to Arguments

Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments that Nose does not teach “wherein the driver IC and the memory are both internal components of the display module having a short distance therebetween” of newly amended claim 1, the Examiner respectfully disagrees. 

Nose discloses a differential signal packet sent to an image display circuit that parses the packet (Fig. 1A & Fig. 1B, 12; i.e. driver IC of claim 1) and retrieves pixel data ([0031], “the control circuit 12 analyzes reception packets included in the reception data DSI_DATA and performs various operations in accordance with the contents and types of the respective reception packets”), and that saves the pixel data into a memory (Fig. 1B, 13; [0041], “image IP core 15 performs image processing on the image data PIXEL_DATA received from the control circuit 12 and stores the image data obtained by the image processing into the memory 16”; i.e. memory of claim 1). Nose further discloses that the interface and differential signal packet uses the MIPI protocol ([0024], “interface circuit 11 is configured to support the operations defined in the MIPI-DSI specification”). While Applicant argues that Nose does not teach a display module that contains both the driver IC and the memory, in light of the newly amended claims the display module has been remapped to being the liquid crystal display device in Figure 1, 1 in the current Office Action. Thus, the light crystal display device (Fig. 1, 1; i.e. the display module of claim 1) contains both the driver IC and the memory within a compact device ([0019], “display device of the present embodiment is configured as a liquid crystal display device 1.  A display device system, which is suitably used in a portable device, for example, is formed by the liquid crystal display device 1 and a host 4”).

Applicant’s arguments with respect to claim(s) 1 & 13 limitation “the SPI transmission lines between the signal generator and the memory are reduced” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

See Detailed Rejection Below. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-5, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "the display module" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1, the claim 1 limitation “wherein the driver IC and the memory are both internal components of the display module having a short distance therebetween” is considered indefinite because a “short” distance is considered a relative term and it is unclear what is considered short as opposed to long distance.
Examiner suggests amending the limitation as “wherein the driver IC and the memory are both internal components of the display module having a distance therebetween”, thereby making the distance definite. 

Furthermore, the claim 1 limitation “the SPI transmission lines between the signal generator and the memory are reduced” is considered indefinite because it is not clear relative to what the transmission lines are reduced from (i.e. is it reduced from one line to no lines, reduced from a first length to a second length, etc.?) nor what is being reduced (i.e. length, width, voltage supply, etc.?).
Examiner suggests amending the claim to specifically indicate from what is being reduced.  

Regarding claim 13, the claim 13 limitation “wherein the driver IC and the memory are both internal components of the display module having a short distance therebetween” is 
Examiner suggests amending the limitation as “wherein the driver IC and the memory are both internal components of the display module having a distance therebetween”, thereby making the distance definite. 

Furthermore, the claim 13 limitation “the SPI transmission lines between the signal generator and the memory are reduced” is considered indefinite because it is not clear relative to what the transmission lines are reduced from (i.e. is it reduced from one line to no lines, reduced from a first length to a second length, etc.?) nor what is being reduced (i.e. length, width, voltage supply, etc.?).
Examiner suggests amending the claim to specifically indicate from what is being reduced.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nose (US 2016/0293096) in view of Lin (US 2008/0198115) in view of Han (US 2019/0130845) and further in view of Ogawa (US 2011/0025699).

Regarding claim 1, Nose teaches a data burning method applied to a display module (Fig. 1A & 1B, 1, Liquid Crystal Display Device) including a driver Integrated Circuit (IC) (Fig. 1A and Fig. 1B, 3, Driver Circuit) and a memory (Fig. 1B, 16, Memory), the method comprising: receiving, by the driver IC (Fig. 1A, 3, Driver Circuit), a differential signal data packet (Fig. 1A, 12, Control circuit of Driver Circuit 3; Paragraph 0031, control circuit 12 analyzes reception packets included in the reception data DSI_DATA and performs various operations in accordance with the contents and types of the respective reception packets) from a signal generator (Fig. 1A, 4, Host Signal Generator), through a differential signal interface (Fig. 1A, 11, I/F circuit; Paragraph 0024, interface circuit 11 operates as a receiver that receives the differential clock signal and the differential data signals from the host 4), the differential signal data packet comprising grayscale data (Paragraph 0042, data latch 17 latches image data from the memory 16 and forwards the latched image data to the grayscale voltage selector circuit 18); parsing, by the driver IC, the differential signal data packet to obtain the grayscale data (Fig. 1A, 31, Packet Analysis to Pixel_Data; Paragraph 0031, When a reception packet incorporates image data, the control circuit 12 forwards the image data to the drive circuitry 13.  In FIG. 1A, the image data to be forwarded to the drive circuitry 13 are denoted by the legend "PIXEL_DATA"); and burning, by the driver IC, the grayscale data to the memory (Paragraph 0041, image IP core 15 performs image processing on the image data PIXEL_DATA received from the control circuit 12 and stores the image data obtained by the image processing into the memory 16), wherein the driver IC and the memory are both internal components of the display module having a short distance therebetween (Paragraph 0019, display device of the present embodiment is configured as a liquid crystal display device 1.  A display device system, which is suitably used in a portable device, for example, is formed by the liquid crystal display device 1 and a host 4); and wherein the differential signal interface is an MIPI (Paragraph 0021, the MIPI-DSI interface is used for communications between the display driver 3 and the host 4.  More specifically, the display driver 3 and the host 4 are connected to each other with a clock lane and four data lanes), and the differential signal data packet is an MIPI data packet (Paragraph 0035, the horizontal sync packet and the command packet are both defined in the MIPI-DSI specification). 
Nose discloses a differential signal packet sent to an image display circuit that parses the packet and retrieves pixel data, and further saves the pixel data into a memory. Nose does not explicitly disclose that the pixel data is related to grayscale data. 
Lin teaches receiving, by the driver IC (Fig. 3A; Paragraph 0017, FIG. 3A, the drive device of the present invention includes a look-up table 10 (including 3 gamma values), a memory controller 12, a memory 14, and an overdrive module 16, and also can further include an adjustable gamma module 20), a signal data from a signal generator (Fig. 3A, Current Grayscale Value (g1)), the signal data comprising grayscale data (Paragraph 0018, When the current grayscale value of the pixel in the awaiting to be displayed image has been received); parsing, by the driver IC, the differential signal data packet to obtain the grayscale data (Paragraph 0018, the look-up table 10 or the gamma curve can be used to convert the current grayscale value to the proper drive voltage.  Then, the current grayscale value from the look-up table 10 is transmitted to the memory controller 12 through the adjustable gamma module 20); and burning, by the driver IC, the grayscale data to the memory (Paragraph 0018, and the current grayscale value, received by the memory controller 12, is to be stored in the memory 14).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Lin and allow the transmission and extraction of grayscale data from a received image data and corresponding storage into a memory. 
One of ordinary skill in the art would be motivated to make the modifications in order to perform grayscale color mapping and adjustment for grayscale overdrive, thus improving pixel display speeds (See Lin: Paragraphs 0005-0008).
Neither Nose nor Lin explicitly teach converting the differential signal interface MIPI data packet into a SPI data packet to be burned into the memory. 
Han teaches wherein the driver IC (Fig. 2, 100; Paragraph 0050, a display driver integrated chip (or display driver integrated circuit, DDI) 100 included in the display module 1000 through the first interface IF1) is connected with the memory (Fig. 2, 3001, Flash Memory) through serial peripheral interface (SPI) transmission lines (Fig. 2, 140, IF2; Paragraph 0058, second interface IF2 may correspond to a low-speed serial interface for data communication of the NVM 3000 (for example, a flash memory).  For example, the second interface IF2 may correspond to a serial peripheral interface (SPI)), and the burning, by the driver IC, the grayscale data to the memory comprises: packaging, by the driver IC, the Paragraph 0060, the interface packet converter 150 may convert a packet structure of data compatible with the first interface IF1 into a packet structure of data compatible with the second interface IF2) and burning the grayscale data in the SPI data packet to the memory through the SPI transmission lines (Paragraph 0073, the second interface IF2 may be a quad SPI.  Accordingly, the second interface IF2 communicates with the flash memory 3001 through a clock/chip selector channel SCLK/CS and four data input/output channels DQ[0] to DQ[3]), the SPI transmission lines between the signal generator and the memory (Fig. 3, SPI Interface; Paragraph 0067, data communication between the host processor 2000 and the NVM 3000 can be performed without increasing the number of channels (or pins) in the display system 10), and wherein the differential signal interface is a mobile industry processor interface (MIPI), and the differential signal data packet is an MIPI data packet (Fig. 2, 120, IF1; Paragraph 0061, the interface packet converter 150 may convert data defined by standards of the MIPI into serial data (packet) defined by standards of the SPI in the unit of one byte).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Han and allow the driver circuit of Nose to receive MIPI differential data packets of Nose and further package the MIPI data packets into SPI packets and to transmit the SPI packets into a SPI flash memory. 
One of ordinary skill in the art would be motivated to make the modifications in order to enable compatibility between host devices that utilize MIPI interface standard and flash memory devices that utilize the commonly used and well-known SPI interface standard, thus See Han: Paragraphs 0006 & 0067).
Nose discloses a differential signal packet sent to an image display circuit that parses the packet and retrieves pixel data, and further saves the pixel data into a memory. Han discloses SPI transmission lines. The combination of Nose/Lin/Han does not explicitly disclose reducing the transmission lines between host and memory. 
Ogawa teaches wherein the driver IC and the memory are both internal components of the display module having a short distance therebetween (Fig. 6, Electronic Apparatus; Paragraph 0111, electronic apparatus includes the integrated circuit device 10 which functions as a display controller or the like, and an electro-optical device 200 of which display is controlled by the integrated circuit device 10.  A host 100, an information memory 110, an image memory 120, a power supply circuit 150, and the like may also be included), the transmission lines (Paragraph 0070, it is possible to easily wire signal lines by stacking the image memory 120 in which the memory pad groups PMG1 and PMG2 are arranged side-by-side on both the sides of the chip on the integrated circuit device 10, and it is possible to reduce the possibility of wiring faults such as the short-circuit of a bonding wire) between the signal generator (Fig. 6, 100, Host) and the memory (Fig. 6, 120, Memory) are reduced (Paragraph 0066, image memory 120 within the IC packaging may be used as a memory which stores frame image data. Therefore, it is possible to prevent the complexity of wiring of signal lines connected to the external image memory, the degradation of mounting efficiency, or the occurrence of data read/write errors due to signal delay). 

One of ordinary skill in the art would be motivated to make the modifications in order to reduce the wiring complexity/length by having the components be integrated adjacent of each other via stacking, thus lowering the cost of the system (See Ogawa: Paragraphs 0004 & 0005).

Regarding claim 3, the combination of Nose/Lin/Han/Ogawa teaches the method of claim 1. Nose teaches wherein parsing, by the driver IC, the differential signal data packet to obtain the data comprises: parsing, by the driver IC, the differential signal data packet to obtain the data (Paragraph 0050, When the control circuit 12 receives a command packet as the reception data DSI_DATA, for example, it is necessary for the drive circuitry 13 to store the command specified by the command packet into the command register 21a of the register circuit 21 of the drive circuitry 13 and to perform the operation specified by the command) and storing the data in a register of the driver IC (Fig. 1B, 21, Registers; Paragraph 0044, the grayscale voltage selector circuit 18, the source driver circuit 19 and the gate control driver 20) in response to the commands stored in the command register 21a and the parameters stored in the parameter register 21b). 
Nose does not explicitly teach the signal data packet contains grayscale data. 
Lin teaches wherein parsing, by the driver IC, the differential signal data packet to obtain the grayscale data comprises: parsing, by the driver IC, the differential signal data packet to obtain the grayscale data (Paragraph 0018, When the current grayscale value of the pixel in the awaiting to be displayed image has been received); and storing the grayscale data (Paragraph 0018, and the current grayscale value, received by the memory controller 12, is to be stored in the memory 14).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Lin and allow the transmission and extraction of grayscale data from a received image data and corresponding storage into a memory. 
One of ordinary skill in the art would be motivated to make the modifications in order to perform grayscale color mapping and adjustment for grayscale overdrive, thus improving pixel display speeds (See Lin: Paragraphs 0005-0008).

Regarding claim 4, the combination of Nose/Lin/Han/Ogawa teaches the method of claim 1. Nose further teaches wherein packaging, by the driver IC, the data into the data packet and burning the data in the data packet to the memory through the transmission lines (Fig. 1B, Transmission lines in 13) comprises: after a mobile industry processor interface (MIPI) data packet of the signal generator is sent (Paragraph 0021, the MIPI-DSI interface is used for communications between the display driver 3 and the host 4.  More specifically, the display driver 3 and the host 4 are connected to each other with a clock lane and four data lanes), packaging, by the driver IC, the grayscale data stored in the register into the data packet (Fig. 1B, 21, Registers) and burning the grayscale data in the data packet to the memory through the transmission lines (Fig. 1B, 16, Memory). Nose does not explicitly teach forming the register data into SPI data packets. 
Fig. 2, 140, IF2; Paragraph 0058, second interface IF2 may correspond to a low-speed serial interface for data communication of the NVM 3000 (for example, a flash memory).  For example, the second interface IF2 may correspond to a serial peripheral interface (SPI)) and burning the grayscale data in the SPI data packet to the memory through the SPI transmission lines (Paragraph 0073, the second interface IF2 may be a quad SPI.  Accordingly, the second interface IF2 communicates with the flash memory 3001 through a clock/chip selector channel SCLK/CS and four data input/output channels DQ[0] to DQ[3]).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Han and allow the driver circuit of Nose to receive MIPI differential data packets of Nose and further package the MIPI data packets into SPI packets and to transmit the SPI packets into a SPI flash memory. 
One of ordinary skill in the art would be motivated to make the modifications in order to enable compatibility between host devices that utilize MIPI interface standard and flash memory devices that utilize the commonly used and well-known SPI interface standard, thus increasing the diversity of devices that can be utilized without increasing the number of interface lanes required for complex communications (See Han: Paragraph 0006).

Regarding claim 5, the combination of Nose/Lin/Han/Ogawa teaches the method of claim 1. Nose further teaches wherein packaging, by the driver IC, the data into the data packet and burning the data in the data packet to the memory through the transmission lines (Fig. 1B, Transmission lines in 13) comprises: after a burning instruction is received by the driver IC (Paragraph 0031, control circuit 12 analyzes reception packets included in the reception data DSI_DATA and performs various operations in accordance with the contents and types of the respective reception packets. When a reception packet is a command packet, for example, the control circuit 12 accesses control data to or from a register circuit provided in the drive circuitry 13 in response to the contents of the command packet), packaging, by the driver IC, the grayscale data stored in the register into the data packet (Fig. 1B, 21, Registers) and burning the grayscale data in the data packet to the memory through the transmission lines (Fig. 1B, 16, Memory). Nose does not explicitly teach forming the register data into SPI data packets. 
Han teaches wherein packaging, by the driver IC, the grayscale data into the SPI data packet and burning the grayscale data in the SPI data packet to the memory through the SPI transmission lines comprises: packaging, by the driver IC, the grayscale data stored in the register into the SPI data packet (Fig. 2, 140, IF2; Paragraph 0058, second interface IF2 may correspond to a low-speed serial interface for data communication of the NVM 3000 (for example, a flash memory).  For example, the second interface IF2 may correspond to a serial peripheral interface (SPI)) and burning the grayscale data in the SPI data packet to the memory through the SPI transmission lines (Paragraph 0073, the second interface IF2 may be a quad SPI.  Accordingly, the second interface IF2 communicates with the flash memory 3001 through a clock/chip selector channel SCLK/CS and four data input/output channels DQ[0] to DQ[3]).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Han and allow the driver circuit of Nose to receive MIPI differential data packets of Nose and further package the MIPI data packets into SPI packets and to transmit the SPI packets into a SPI flash memory. 
One of ordinary skill in the art would be motivated to make the modifications in order to enable compatibility between host devices that utilize MIPI interface standard and flash memory devices that utilize the commonly used and well-known SPI interface standard, thus increasing the diversity of devices that can be utilized without increasing the number of interface lanes required for complex communications (See Han: Paragraph 0006).

Regarding claim 13, Nose teaches a data burning device (Fig. 1A & Fig. 1B, 1, Device), comprising the memory (Fig. 1B, 16, Memory), the driver IC (Fig. 1A & Fig. 1B, 3, Driver IC); wherein: the driver IC is configured to implement the data burning method when executing, and the data burning method comprises: receiving, by the driver IC (Fig. 1A, 3, Driver Circuit), a differential signal data packet (Fig. 1A, 12, Control circuit of Driver Circuit 3; Paragraph 0031, control circuit 12 analyzes reception packets included in the reception data DSI_DATA and performs various operations in accordance with the contents and types of the respective reception packets) from a signal generator (Fig. 1A, 4, Host Signal Generator), through a differential signal interface (Fig. 1A, 11, I/F circuit; Paragraph 0024, interface circuit 11 operates as a receiver that receives the differential clock signal and the differential data signals from the host 4), the differential signal data packet comprising grayscale data (Paragraph 0042, data latch 17 latches image data from the memory 16 and forwards the latched image data to the grayscale voltage selector circuit 18); parsing, by the driver IC, the differential signal data packet to obtain the grayscale data (Fig. 1A, 31, Packet Analysis to Pixel_Data; Paragraph 0031, When a reception packet incorporates image data, the control circuit 12 forwards the image data to the drive circuitry 13.  In FIG. 1A, the image data to be forwarded to the drive circuitry 13 are denoted by the legend "PIXEL_DATA"); and burning, by the driver IC, the grayscale data to the memory (Paragraph 0041, image IP core 15 performs image processing on the image data PIXEL_DATA received from the control circuit 12 and stores the image data obtained by the image processing into the memory 16), wherein the driver IC and the memory are both internal components of the display module having a short distance therebetween (Paragraph 0019, display device of the present embodiment is configured as a liquid crystal display device 1.  A display device system, which is suitably used in a portable device, for example, is formed by the liquid crystal display device 1 and a host 4); and wherein the differential signal interface is an MIPI (Paragraph 0021, the MIPI-DSI interface is used for communications between the display driver 3 and the host 4.  More specifically, the display driver 3 and the host 4 are connected to each other with a clock lane and four data lanes), and the differential signal data packet is an MIPI data packet (Paragraph 0035, the horizontal sync packet and the command packet are both defined in the MIPI-DSI specification). 

Lin teaches receiving, by the driver IC (Fig. 3A; Paragraph 0017, FIG. 3A, the drive device of the present invention includes a look-up table 10 (including 3 gamma values), a memory controller 12, a memory 14, and an overdrive module 16, and also can further include an adjustable gamma module 20), a signal data packet from a signal generator (Fig. 3A, Current Grayscale Value (g1)), the signal data packet comprising grayscale data (Paragraph 0018, When the current grayscale value of the pixel in the awaiting to be displayed image has been received); parsing, by the driver IC, the signal data packet to obtain the grayscale data (Paragraph 0018, the look-up table 10 or the gamma curve can be used to convert the current grayscale value to the proper drive voltage.  Then, the current grayscale value from the look-up table 10 is transmitted to the memory controller 12 through the adjustable gamma module 20); and burning, by the driver IC, the grayscale data to the memory (Paragraph 0018, and the current grayscale value, received by the memory controller 12, is to be stored in the memory 14).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Lin and allow the transmission and extraction of grayscale data from a received image data and corresponding storage into a memory. 
See Lin: Paragraphs 0005-0008).
Nose does not explicitly teach computer programs which convert between a received differential MIPI data packet and a SPI data packet to be burned to the memory.
Han teaches computer programs which are stored in the memory and capable of being executed by the driver IC (Fig. 2, 100, DDI & Fig. 9); wherein the driver IC is configured to implement the data burning method when executing the computer programs (Fig. 2, Burning in Flash Memory 3001), and the data burning method comprises: receiving, by the driver IC, a differential signal data packet from a signal generator, through a differential signal interface, the differential signal data packet comprising grayscale data (Fig. 2, Receiving via 120; Paragraph 0053, host processor 2000 may generate the compensated image data CID by applying the data offset values to the image data.  In an embodiment, the host processor 2000 may include an image data compensator 2020 for performing luminance compensation, gray scale compensation, degradation compensation, etc. for the image data); parsing, by the driver IC, the differential signal data packet to obtain the grayscale data (Fig. 2, 150; Paragraph 0060, the interface packet converter 150 may perform packet structure conversion (rearrangement) between the MIPI and the SPI.  The converted data includes a content substantially identical to that of the original data, but has a format (packet structure) different from that of the original data); and burning, by the driver IC, the grayscale data to the memory, wherein the driver IC is connected with the memory through serial peripheral interface (SPI) transmission lines (Paragraph 0067, DDI 100 includes the interface packet converter 150 for performing packet structure conversion between the interface of the host processor 2000 and the interface of the NVM 3000.  Thus, the data communication between the host processor 2000 and the NVM 3000 can be performed), the SPI transmission lines between the signal generator and the memory (Fig. 3, SPI Interface; Paragraph 0067, data communication between the host processor 2000 and the NVM 3000 can be performed without increasing the number of channels (or pins) in the display system 10), and the burning, by the driver IC, the grayscale data to the memory comprises: packaging, by the driver IC, the grayscale data into an SPI data packet (Paragraph 0073, second interface IF2 may be the SPI.  For example, the second interface IF2 may be a quad SPI.  Accordingly, the second interface IF2 communicates with the flash memory 3001 through a clock/chip selector channel SCLK/CS and four data input/output channels DQ[0] to DQ[3]) and burning the grayscale data in the SPI data packet to the memory through the SPI transmission lines (Paragraph 0066, NVM 3000 may communicate with the DDI 100 through the second interface IF2), and wherein the differential signal interface is an MIPI, and the differential signal data packet is an MIPI data packet (Paragraph 0071, the first interface IF1 may be the MIPI.  The first interface IF1 of the DDI 100 may include a slave PHY corresponding to the host processor 2000).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Han and allow the driver circuit of Nose to receive MIPI differential data packets of Nose and further package the MIPI data packets into SPI packets and to transmit the SPI packets into a SPI flash memory. 
See Han: Paragraph 0006).
Nose discloses a differential signal packet sent to an image display circuit that parses the packet and retrieves pixel data, and further saves the pixel data into a memory. Han discloses SPI transmission lines. The combination of Nose/Lin/Han does not explicitly disclose reducing the transmission lines between host and memory. 
Ogawa teaches wherein the driver IC and the memory are both internal components of the display module having a short distance therebetween (Fig. 6, Electronic Apparatus; Paragraph 0111, electronic apparatus includes the integrated circuit device 10 which functions as a display controller or the like, and an electro-optical device 200 of which display is controlled by the integrated circuit device 10.  A host 100, an information memory 110, an image memory 120, a power supply circuit 150, and the like may also be included), the transmission lines (Paragraph 0070, it is possible to easily wire signal lines by stacking the image memory 120 in which the memory pad groups PMG1 and PMG2 are arranged side-by-side on both the sides of the chip on the integrated circuit device 10, and it is possible to reduce the possibility of wiring faults such as the short-circuit of a bonding wire) between the signal generator (Fig. 6, 100, Host) and the memory (Fig. 6, 120, Memory) are reduced (Paragraph 0066, image memory 120 within the IC packaging may be used as a memory which stores frame image data. Therefore, it is possible to prevent the complexity of wiring of signal lines connected to the external image memory, the degradation of mounting efficiency, or the occurrence of data read/write errors due to signal delay). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Ogawa and include the memory and driver IC into an integrated multi-stacked chip electronic apparatus. 
One of ordinary skill in the art would be motivated to make the modifications in order to reduce the wiring complexity/length by having the components be integrated adjacent of each other via stacking, thus lowering the cost of the system (See Ogawa: Paragraphs 0004 & 0005).

Regarding claim 14, the combination of Nose/Lin/Han/Ogawa teaches the method of claim 1. Nose does not explicitly teach a computer readable storage medium with computer programs stored thereon, wherein the computer programs are executed by a driver IC so as to perform the steps of the data burning method according to claim 1.
Han teaches a non-transitory computer readable storage medium with computer programs stored thereon, wherein the computer programs are executed by a driver IC so as to perform the steps of the data burning method according to claim 1 (Fig. 2, DDI 100 & Fig. 9).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Han and allow the driver circuit of Nose to receive MIPI differential data packets of Nose and further package the MIPI data packets into SPI packets and to transmit the SPI packets into a SPI flash memory. 
One of ordinary skill in the art would be motivated to make the modifications in order to enable compatibility between host devices that utilize MIPI interface standard and flash See Han: Paragraph 0006).

Regarding claim 15, the combination of Nose/Lin/Han/Ogawa teaches the device of claim 13. Nose teaches wherein parsing, by the driver IC, the differential signal data packet to obtain the data comprises: parsing, by the driver IC, the differential signal data packet to obtain the data (Paragraph 0050, When the control circuit 12 receives a command packet as the reception data DSI_DATA, for example, it is necessary for the drive circuitry 13 to store the command specified by the command packet into the command register 21a of the register circuit 21 of the drive circuitry 13 and to perform the operation specified by the command) and storing the data in a register of the driver IC (Fig. 1B, 21, Registers; Paragraph 0044, the grayscale voltage selector circuit 18, the source driver circuit 19 and the gate control driver 20) in response to the commands stored in the command register 21a and the parameters stored in the parameter register 21b). 
Nose does not explicitly teach the signal data packet contains grayscale data. 
Lin teaches wherein parsing, by the driver IC, the differential signal data packet to obtain the grayscale data comprises: parsing, by the driver IC, the differential signal data packet to obtain the grayscale data (Paragraph 0018, When the current grayscale value of the pixel in the awaiting to be displayed image has been received); and storing the grayscale data (Paragraph 0018, and the current grayscale value, received by the memory controller 12, is to be stored in the memory 14).

One of ordinary skill in the art would be motivated to make the modifications in order to perform grayscale color mapping and adjustment for grayscale overdrive, thus improving pixel display speeds (See Lin: Paragraphs 0005-0008).

Regarding claim 16, the combination of Nose/Lin/Han/Ogawa teaches the device of claim 13. Nose further teaches wherein packaging, by the driver IC, the data into the data packet and burning the data in the data packet to the memory through the transmission lines (Fig. 1B, Transmission lines in 13) comprises: after a mobile industry processor interface (MIPI) data packet of the signal generator is sent (Paragraph 0021, the MIPI-DSI interface is used for communications between the display driver 3 and the host 4.  More specifically, the display driver 3 and the host 4 are connected to each other with a clock lane and four data lanes), packaging, by the driver IC, the grayscale data stored in the register into the data packet (Fig. 1B, 21, Registers) and burning the grayscale data in the data packet to the memory through the transmission lines (Fig. 1B, 16, Memory). Nose does not explicitly teach forming the register data into SPI data packets. 
Han teaches wherein packaging, by the driver IC, the grayscale data into the SPI data packet and burning the grayscale data in the SPI data packet to the memory through the SPI transmission lines comprises: packaging, by the driver IC, the grayscale data stored in the Fig. 2, 140, IF2; Paragraph 0058, second interface IF2 may correspond to a low-speed serial interface for data communication of the NVM 3000 (for example, a flash memory).  For example, the second interface IF2 may correspond to a serial peripheral interface (SPI)) and burning the grayscale data in the SPI data packet to the memory through the SPI transmission lines (Paragraph 0073, the second interface IF2 may be a quad SPI.  Accordingly, the second interface IF2 communicates with the flash memory 3001 through a clock/chip selector channel SCLK/CS and four data input/output channels DQ[0] to DQ[3]).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Han and allow the driver circuit of Nose to receive MIPI differential data packets of Nose and further package the MIPI data packets into SPI packets and to transmit the SPI packets into a SPI flash memory. 
One of ordinary skill in the art would be motivated to make the modifications in order to enable compatibility between host devices that utilize MIPI interface standard and flash memory devices that utilize the commonly used and well-known SPI interface standard, thus increasing the diversity of devices that can be utilized without increasing the number of interface lanes required for complex communications (See Han: Paragraph 0006).

Regarding claim 17, the combination of Nose/Lin/Han/Ogawa teaches the device of claim 13. Nose further teaches wherein packaging, by the driver IC, the data into the data packet and burning the data in the data packet to the memory through the transmission lines (Fig. 1B, Transmission lines in 13) comprises: after a burning instruction is received by the Paragraph 0031, control circuit 12 analyzes reception packets included in the reception data DSI_DATA and performs various operations in accordance with the contents and types of the respective reception packets. When a reception packet is a command packet, for example, the control circuit 12 accesses control data to or from a register circuit provided in the drive circuitry 13 in response to the contents of the command packet), packaging, by the driver IC, the grayscale data stored in the register into the data packet (Fig. 1B, 21, Registers) and burning the grayscale data in the data packet to the memory through the transmission lines (Fig. 1B, 16, Memory). Nose does not explicitly teach forming the register data into SPI data packets. 
Han teaches wherein packaging, by the driver IC, the grayscale data into the SPI data packet and burning the grayscale data in the SPI data packet to the memory through the SPI transmission lines comprises: packaging, by the driver IC, the grayscale data stored in the register into the SPI data packet (Fig. 2, 140, IF2; Paragraph 0058, second interface IF2 may correspond to a low-speed serial interface for data communication of the NVM 3000 (for example, a flash memory).  For example, the second interface IF2 may correspond to a serial peripheral interface (SPI)) and burning the grayscale data in the SPI data packet to the memory through the SPI transmission lines (Paragraph 0073, the second interface IF2 may be a quad SPI.  Accordingly, the second interface IF2 communicates with the flash memory 3001 through a clock/chip selector channel SCLK/CS and four data input/output channels DQ[0] to DQ[3]).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Han and allow the driver 
One of ordinary skill in the art would be motivated to make the modifications in order to enable compatibility between host devices that utilize MIPI interface standard and flash memory devices that utilize the commonly used and well-known SPI interface standard, thus increasing the diversity of devices that can be utilized without increasing the number of interface lanes required for complex communications (See Han: Paragraph 0006).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2018/0061307 discloses a display system integrated driver circuit for processing display data. 
US PGPUB 2011/0206290 discloses an integrated electronic device with display circuitry for processing display data for a display module. 
US PGPUB 2007/0075977 discloses reducing the number of interfaces between a host signal source and an image display processor. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184